Nelson, J.
The questions in this case arise under section 10 of the act of June 26, 1884, (23 St. 53,) known as the “Dingley Act,” which enacts “that it shall be, and is hereby, made unlawful in any ease to pay any seaman wages before leaving the port at which such seaman may be engaged, in advance of the time when he has actually earned the same, or to pay such advance wages to any other person. * -*• * 'fiie payment of such advance wages * * * shall in no case, except as hereinafter provided, absolve the vessel, or the master or owner thereof, from full payment of wages after the same shall have been actually earned, and shall' be no defense to a libel, suit, or action for the recovery of such wages.” The section contains other provisions allowing allotments of wages to the wife, mother, or other relative of a seaman; excepting whaling voyages from its operation, hut including foreign vessels; and making the paying of advance wages, or the falsely claiming relationship to a seaman in order to obtain allotted wages, a misdemeanor punishable by fine and imprisonment.
The ease is a libel by the second mate, two able seamen, and two ordinary seamen of the bark Samuel E. Spring, for w'ages earned on a two-months voyage from New York to Havana and Matanzas, and thence to Boston. The libelants were shipped at New York through a shipping master employed by the owners of the bark, in March, 1886, and signed shipping articles, which were produced at the hearing, by which it appeared that the second mate was to receive for the voyage as wages $12 per month, tho two able seamon $10 per month each, and the two ordinary seamen $8 per month each. The libel-ants gave evidence that at the time of their shipment a verbal agreement, differing from that expressed in the shipping articles, was made by them with the shipping agent, by which the monthly rate of wages of tho second mate was to be $25, of the able seamen $20, and of the ordinary seamen $16, and each man was' to receive one month’s pay in advance; and that one month’s wages was paid to each man before sailing. On the discharge of the crew in Boston the four seamen were paid their wages as due by tho shipping articles, without deduction on acount of the payments made in New York, and signed receipts discharging the vessel, owners, and master from all claims on ac-
*766count of the voyage. The second mate was offered his wages computed in the same way, but he refused to accept them and demanded the amount due by the verbal contract, without deducting the sum paid him in New York. As the amounts paid to the seamen, and offered to the mate, with the payments in New York added, are exactly the same as the wages would come to if computed according to the verbal contract, the suit, in effect, is to recover over again the wages paid in New York.
That the method resorted to in shipping the libelants was for the purpose of avoiding the stringent provisions of the act of 1884, prohibiting the payment of advance wages to seamen, is apparent .from the evidence, and is not seriously denied. The men were to receive, partly in advance and partly at the end of the voyage, the wages ver.bally agreed upon, and shipping articles were signed making no provision- for advances, but showing a rate of wages which, with the sums advanced, gave the men what they were entitled to have by the oral agreement. There can be no doubt that this was done with the authority of the owners, and that the arrangement was perfectly understood and assented to by the men.
The owners complain that if a literal compliance with the' act is to be exacted, it will be practically impossible to ship crews in our ports; and they ask the court; both in the interest of ship-owners and" seamen, to-give the act some sort of a construction that will permit expedients of this kind to stand, and thus prevent the disastrous consequences which would otherwise follow. They especially ask for a ruling that in suits of this nature the shipping articles shall he held to be conclusive as between the parties as to the stipulated wages, and cannot be varied by parol evidence.
The rule undoubtedly is that statutes' are to receive a reasonable construction, and doubtful words and phrases are to be construed, if -possible, so as not to produce mischievous results. But when the words used are plain and unambiguous, there is 'no room for construction, and nothing is left for the court but to give to them their full effect. The act prohibits, in direct and positive terms, the pay? merit of advance wages to seamen before leaving port, and declares that such payment shall in no case absolve the owner, master, or vessel from full payment of wages, or be a defense to a suit for their recovery, after they are earned. It applies, in terms, to all voyages except whaling voyages. Its prohibition must clearly extend to indirect as well as direct payments. The illegality of the payment was wholly on the side of the owneri It would be absurd, as well as a palpable disregard of the legislative intent, to hold that the law can be evaded by merely-having the seamen sign fictitious shipping articles, which do not express the rate of wages actually agreed upon and intended to be paid for the voyage. I am therefore obliged to hold that the second mate can recover his wages according to the verbal contract, without deducting the payment in New York.
*767But not so as to the other libelants. I see no reason why they ehould not be bound by their release. The arrangement by which they received advance wages was entered into solely for their benefit. "No fraud or imposition lias been practiced upon them. They understood what they were about when they were shipped and when they were discharged. They intended by their release to discharge the debt which they are now suing for. They have received all they bargained for, and there is nothing in the nature of the claim that makes it incapable of being released.
A decree is to be entered in favor of John O’Neil, the second mate, for §48.22, and costs. As to all the other libelants the libel is to be dismissed. Ordered accordingly.